Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Leone, J.), rendered September 12, 1996, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
*642Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right to be present at all material stages of the trial by his exclusion from sidebar discussions during voir dire is without merit. With respect to those sidebar conferences at which he was not present, the defendant made an intelligent, knowing, and voluntary waiver of his right to be present (see, People v Stokes, 216 AD2d 337).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., S. Miller, Friedmann and Gold-stein, JJ., concur.